Citation Nr: 1125790	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for a shell fragment wound to the left thigh.

4.  Entitlement to an initial rating in excess of 10 percent for a shell fragment wound to the left posterior mid-spine.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from May 1998, September 2003, and May 2010 rating decisions of the RO in Waco, Texas.

The Veteran was initially awarded service connection for his shell fragment wound scars by means of a May 1998 rating decision.  At that time, he was assigned two separate noncompensable evaluations scar residuals of shell fragment wounds on the left thigh and the left posterior mid-spine, both effective October 31, 1997.  He disagreed with the initial evaluation and an appeal was perfected in March 1999.  In a February 2003 statement, the Veteran withdrew his appeal as to the shell fragment wound scars.  Because a VA examination was conducted in January 2003, prior to the withdrawal of the claims, the RO again considered the evaluation of the shell fragment wound scars, and issued a rating decision in September 2003 continuing the noncompensable evaluations. The Veteran disagreed and ultimately re-perfected an appeal on this issue.  In April 2005, the RO held that increased evaluations of 10 percent were warranted for the Veteran's shell fragment wound scars, effective October 31, 1997.  

In January 2007, the Board remanded the matter for additional evidentiary development.  In February 2009, the Board held that initial ratings in excess of 10 percent were not warranted for shell fragment wounds to the left thigh and the left posterior mid-spine.  The Board also determined that the criteria for an award of separate 10 percent disability evaluations for the scars associated with the shell fragment wounds (as distinguished from the service-connected muscle injuries) to the left thigh and mid-spine had not been met.  

The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a June 2010 Order, the Court granted the parties Joint Motion for Remand (JMR), vacated the Board's February 2009 decision and remanded the matter to the Board for compliance with the instructions in the JMR.  Specifically, it was found that the Board did not provide an adequate statement of reasons and bases for rejecting the evidence of the Veteran's three-week course of antibiotics and six-week hospitalization in 1957.

In May 2010, the RO held that service connection was not warranted for tinnitus.  That rating decision also continued a compensable rating for the Veteran's service-connected hearing loss.  Appeals were perfected as to both of these issues.

The issues of entitlement to initial ratings in excess of 10 percent for shell fragment wound scars to the left thigh and the left posterior mid-spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely as not that the Veteran has tinnitus that onset during, or was caused by, her active service.

 2.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been manifested, at its most limited, by no more than Level I hearing in the right ear and Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85-87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With regard to the claims of entitlement to service connection for tinnitus and for a compensable disability rating for hearing loss, the Veteran was sent a letter in October 2009 that fully addressed all notice elements.  The October 2009 letter was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and VA examination reports dated in June 2009 and January 2011.  
Moreover, the Veteran's statements in support of the claims are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran contends that his tinnitus is due to his period of service.   The Board notes that service connection is currently in effect for bilateral hearing loss resulting from in-service noise exposure.  As such, exposure to noise is conceded.  The question for consideration, then, is whether any current tinnitus is attributable to such in-service exposure.

A review of the service treatment records reflects no complaints of, treatment for, or diagnosis of tinnitus.  Post-service, a September 2004 VA examination report indicated complaints of occasional, rare tinnitus that could not be considered pathologic or significantly disabling.  

A December 2008 audiological consult is silent for any tinnitus symptomatology.

Upon VA examination dated in June 2009, the Veteran specifically denied experiencing tinnitus.  He continued to deny tinnitus in subsequent VA outpatient reports dated in June 2009, June 2010 and December 2010.  

Again, the Veteran first reported tinnitus (ringing in the ears) at his September 2004 VA examination, in connection with his claim for service connection for hearing loss.  The record is silent as to any additional complaints of tinnitus until November 2008, contemporaneous with his claim for VA compensation benefits.  In any event, current disability is established here, since complaints were raised within the appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Nevertheless a grant of service connection is not warranted here.  Indeed, in this case, no medical professional has provided a nexus between the Veteran's report of tinnitus and his active service. 

The Board acknowledges that tinnitus is capable of lay observation and that, as a result, the Veteran's own statements could establish sufficient continuity of symptoms as an alternative method to establishing service connection.  However, in this case, the Veteran has not expressly endorsed a continuous history of ringing in his ears.  In this respect, upon VA examination dated in September 2004, the Veteran indicated that he only rarely experienced tinnitus.  Moreover, subsequent VA outpatient reports and VA examinations did not document any relevant complaints.  Thus, based on the combination of the lack of documented treatment and the Veteran's own description of his tinnitus as being "rare" in frequency, continuity of symptoms is not shown here.

The Board has considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).


Increased Rating

Bilateral Hearing Loss

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).

When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been evaluated as noncompensable.  

Upon audiological evaluation in December 2008, puretone test results revealed a mild sloping to moderately-severe sensorineural hearing loss in the right ear and a mild sloping to severe sensorineural hearing loss in the left ear.  Word recognition ability was good, bilaterally.  

At a June 2009 VA audiologic examination, decibel loss in the right ear was 30 at 1000, 45 at 2000, 55 at 3000, and 55 at 4000 Hertz.  The average decibel loss was 46.  Speech audiometry revealed speech discrimination ability of 96 percent in that ear.  These findings yield a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 40 at 1000, 55 at 2000, 55 at 3000, and 60 at 4000 Hertz.  The average decibel loss for the right ear was 53.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent.

The Veteran was afforded an additional VA examination in January 2011; however, those test results were invalid and cannot be used for rating purposes.  The examiner noted that the Veteran's volunteered puretone threshold and puretone average were elevated as compared to the speech recognition thresholds.  Therefore, these results were indicative of poor test validity.  The Veteran was given the instructions several times; however, there was no change in the volunteered thresholds.  Word recognition scores were excellent at volunteered puretone thresholds, indicating that the thresholds were better than reported.  Accordingly, the January 2011 VA examination report is inadequate for rating purposes and will not be considered in the Board's analysis.  There are no other audiologic test results for review.

Accordingly, there is no basis for assigning a compensable rating for the Veteran's bilateral hearing loss for any portion of the rating period on appeal.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation for the Veteran's hearing loss is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected hearing loss.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is against assigning a compensable for hearing loss, throughout the pendency of this appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Service connection for tinnitus is denied.

Entitlement to a compensable rating for hearing loss is denied.


REMAND

Again, the Board's February 2009 decision denying increased ratings for shell fragment wound residuals of the left thigh and the left posterior mid-spine has been vacated.  In the JMR, it was held that an adequate statement of reasons and bases for rejecting evidence of the Veteran's three-week course of antibiotics and six-week hospitalization in 1957 had not been provided.  In this regard, evidence of prolonged treatment or infection influences whether the muscle disability is characterized as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d) (2010).  A review of the service treatment records demonstrates that the Veteran was hospitalized for treatment of shell fragment wounds to the length thigh and the left posterior mid-spine on October 15, 1957, and that he was discharged on December 5, 1957.

A review of the service treatment records that have been obtained do not include any clinical reports for that period of hospitalization.  Only the hospital course of treatment is included in the record.  It noted that reports from in-service hospitalization are sometimes not stored with the other service treatment records. Additionally, it does not appear that any attempt was made to secure additional records.

When VA has knowledge of the potential existence of such records as identified by the Veteran that have not been obtained, there is an obligation to obtain any such pertinent treatment records.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999); Tetro v. West, 13 Vet. App. 404 (2000).  Accordingly, VA should obtain any additional service treatment records which may be available, in particular reports of hospitalization from October 15, 1957, through December 5, 1957.

Additionally, the Veteran was last afforded a VA examination in March 2007.  In this regard, the Board notes that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous." Caffrey v. Brown, 6 Vet. App. 377, 381. Therefore, because it is uncertain whether the March 2007 VA examination reflects the current state of the Veteran's shell fragment wounds to the left thigh and the left posterior mid-spine, he should be scheduled for a new examination in order to ascertain the current severity of his service-connected conditions.

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the National Personnel Records Center (NPRC) or other appropriate repository of records, and request the Veteran's complete service treatment records, particularly any and all records pertaining to his treatment from October 15, 1957, through December 5, 1957, including extended hospitalization, for shell fragment wounds of the left thigh and the left posterior mid-spine.  If VA is unable to obtain these records and determines that the records do not exist or that further efforts to obtain them would be futile, this should be documented in the claims file and the Veteran should be so informed.  The Veteran should also be informed to should submit any service treatment records that he may have in his possession and to fully cooperate with VA's efforts to obtain such.  38 C.F.R. § 3.159(c)(2)(i).

2.  VA should also obtain any VA treatment records, dating from December 2010 to the present, and associate the records with the Veteran's claims file.

3.  After the above development has been completed to the extent possible, the Veteran should again be afforded a VA examination to determine the current nature and severity of his service-connected shell fragment wounds of the left thigh and the left posterior mid-spine.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests, studies and consultations should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should clearly identify and render sufficient findings to evaluate all disabilities residual to the Veteran's service-connected shell fragment wounds to the left thigh and left posterior mid-spine, to specifically include muscle injury and nerve injury.

The examiner should clearly identify associated muscle injury residual, specifying the muscle group(s) affected.  The examiner provide an assessment of the muscle injury residual, indicating whether such is best characterized as slight, moderate, moderately severe, or severe.  The examiner should identify any objective findings of severe muscle injury including ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Other findings of severe muscle injury to be noted include a showing of loss of deep fascia or muscle substance on palpation, or soft flabby muscles in the wound area, or muscles that swell and harden abnormally in contraction.  It should further be noted if tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  The presence of atrophy should also be noted if found, as should any x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma.  The examiner should further note whether there is diminished muscle excitability, or induration/atrophy of an entire muscle.  The examiner should be provided the criteria under 38 C.F.R. § 4.56(d)(4)(iii) to aid in his report.

The examiner should also identify all residual neurological symptoms/impairment, specifying to the nerve(s) involved.  The examiner should provide an assessment of the severity of such symptoms/impairment, specifically, whether such is best characterized as mild, moderate, moderately severe, or severe, or whether they cause complete paralysis of the affected part.  Regarding the left leg, the physician should specifically state whether there is evidence of complete paralysis of the left foot; foot drop and slight droop of first phalanges of all toes; an inability to dorsiflex the foot; an inability to extend the proximal phalanges of toes; a loss of abduction of the foot; weakened adduction; or anesthesia that covers the entire dorsum of foot and toes.

The examiner also should describe the location of any scars present, and respond to each of the following questions:
 (a) Is the scar superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage? 

(b) Does the scar cause limited motion? 

(c) What is the area, in square inches or centimeters, covered by the scar? 

(d) Is the scar unstable (productive of frequent loss of covering of skin over the scar)? 

(e) Is the scar painful on examination? 

(f) Is the scar otherwise productive of limitation of function of the affected part? If so, identify the limitation of function caused by the scar. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.

Further, considering all manifestations of the Veteran's residuals of shell fragments wounds to left thigh and left posterior mid-spine, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such manifestations render the Veteran unable to obtain or retain substantially gainful employment.

4.  Thereafter, VA should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


